United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 23, 2004

                                                         Charles R. Fulbruge III
                           No. 03-60482                          Clerk
                         Summary Calendar


                         LONNIE DONNELLY,

                                              Plaintiff-Appellant,

                               versus

   LINDA EDWARDS; SCOTT FITCH, Warden; DIANE FOY, Commander;
  DANA RICKS, Hearing Officer; NICHOLE BERANICH, Unit Manager;
                  W. CLEMENS, Chief of Security,

                                             Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 3:02-CV-1538-WS
                       --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Lonnie Donnelly, Mississippi prisoner # K1304, appeals the

magistrate judge’s dismissal of his 42 U.S.C. § 1983 complaint.

The magistrate judge dismissed Donnelly’s claims regarding a denial

of access to the courts for failure to state a constitutional

claim.   Donnelly has not established that he was unable to proceed

in a court case as a result of the delays and the denial of

assistance in the law library.   See Lewis v. Casey, 518 U.S. 343,

349-53 (1996); Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
1993).   Donnelly has not established that the magistrate judge

erred in denying relief on this ground.    See Calhoun v. Hargrove,

312 F.3d 730, 733 (5th Cir. 2002).

     The magistrate judge dismissed the remainder of Donnelly’s

claims because he had not established that he had exhausted his

administrative remedies.   The exhaustion requirement of 42 U.S.C.

§ 1997e(a) is mandatory.   Days v. Johnson, 322 F.3d 863, 866 (5th

Cir. 2003). However, a mere allegation of exhaustion without proof

is sufficient to overcome dismissal.      Underwood v. Johnson, 151

F.3d 292, 296 (5th Cir. 1998).       Donnelly’s allegations against

Scott Fitch, Diane Foy, Nichole Beranich, and W. Clemens do not

sufficiently specify the exhaustion of administrative remedies, and

the dismissal by the magistrate judge is AFFIRMED.

     Donnelly alleges, however, that he filed an administrative

appeal following his disciplinary conviction by Dana Ricks and that

relief was denied on appeal.      This assertion is sufficient to

establish the exhaustion of administrative remedies.        See id.

However, Donnelly cannot establish that he is entitled to relief on

this claim.      See Sandin v. Conner, 515 U.S. 472, 475, 486-87

(1995); Superintendent, Massachusetts Corr. Inst. v. Hill, 472 U.S.

445, 455-56 (1985). Therefore, this court AFFIRMS the dismissal on

this alternate ground.   See Sojourner T v. Edwards, 974 F.2d 27, 30

(5th Cir. 1992).

     AFFIRMED.



                                 2